.       .




               TEEA~TORNEYGENERAL
                            OF     TEXAS


                            December 14, 1961

Honorable Lynn Brown
Administrator
Texas State Board of Plumbing Examiners
904 Lavaca Street
Austin, Texas
                                          Opinion No. WW-1222
                                          Re:   Whether the Position
                                                 Classification  Act
                                                 of 1961 applies to,
                                                ,the Texas State
                                                 Board of Plumbing
Dear Mr. Brown:                                  Examiners.
          You have requested          an opinion    from this   office
on the question of:
               *   .whether the Texas State Board
        of Pluibing Examiners Is subjeot to the
        Position Classification     Aat of 1961,
        recently  enacted.by    the Regular Session
        of the 57th Legislature.”
                The Position Classification   Act of 1961, House
Bill    189,    Acts of the 57th Legislature,   Regular Session,
1961,       Chapter 123, page 238,provides in part as follows:
               “Sec. 2 All regular,      full-time
        salaried    employments within the depart-
        mente and agencies of the State apecifled
        In Artiale III,     m . .of the biennial
        Appropriations    Act, shall conform with
        the Position Classlfloatlon        Plan hereln-
        after described. and with the salary
        rates and provisions     of the applicable
        Appropriations    Act oommenalng     with the
        effective    date of this Aot, with the
        exceDtions and deferments hereafter
        provided in this Sectlon.
              “Effective     January    1, 1962,   all
        regular,   full-time     salaried   employments
        in executive     or administrative       agencies
        of the State, regardless         of whether
        their funds are kept inside or outside
                                                     ,   .




Honorable Lynn Brown, page 2 (WW-1222)


     the State Treasury, shall also conform
     with the Position Classification Plan
     hereinafter described and with the
     salarv rates and nrovisions of the
     General Appropriations Act with the
     exceptions hereinafter provided in
     this Section.


          "Specifically excepted from the
     Position Classification Plan herein-
     after described are .,. .such other
     positions in the State Government as
     have heretofore been or as may here-
      f'terbe excluded from such Position
     ilassification Plan D     by direction
     of the Legislature." (Emphasis added)
           In Attorney General's  Opinion No. WW-1095 (1961),
this office held that the Position Classification Act
of 1961 did not apply to the Finance Commission and the
Banking and Savings and Loan Departments. In such
opinion reference was made to certain portions of Article
342-112, Vernon's Civil Statutes,   which provide that:
           II
            e . *Fees, penalties and revenues
      collected by the Banking Department from
      every source whatsoever shall be retained
      and held by said Department, and no part
      of such fees, penalties and revenues
      shall ever be paid Into the General
      Revenue Fund of this State. All expenses
      incurred by the Banking Department shall
      be paid only from such fees, penalties
      and revenues, and no such expense shall
      ever be a charge against the funds of
      this State. The Finance Commission
      shall adopt, and from time to time amend,
      budgets which shall direct the purposes,
      and prescribe the amounts, for which
      the fees, penalties and revenues of the
      Banking Department shall be expended; . . .It
and the conclusion was reached in Attorney Generalrs
Opinion WW-1095 (1961) that the Legislature considered
that the Finance Commission and the Banking Department
had been previously excluded from the Position Classi-
fication Act of 1961 by virtue of the provisions found
in Article 3&2--1X.
Honorable Lynn Brown, page 3 (km-1222)


          Aa to the Texas State Board of Plumbing.
Examiners, we find in Section 5 of Article 6243-101,
Vernon's Civil Statutes, the provision that:
             "The Board shall administer the
     provisions of this Act. . 0 . The
     Board is hereby authorized and empowered
     to employ, promote and discharge such
     assistants and employees as it may deem
     necessary    to nrowerlv carry out the
     intent and purpose o? this-Act, and to
     fix and pay their compensation and
     salaries and to provide for their duties
     and the .termsof their employment. . . .It
     (Emphasis added)
          In addition Section 7 of Article 6243-101
provides that:
          "All expenses incurred under this
     Act shall be paid from the fees collected
     by the Board under this Act. No expense
     incurred under this Act shall ever be a
     charge against the funds of the State of
     Texas. . . .; but no fees collected
     hereunder shall ever be paid into the
     General Fund of this state."
          Due to the similarity of language found in
Article 342-112 and Section 5 and Section 7 of Article
6243-101, the conclusion logically follows and we are
of the opinion that the Legislature considered that the
Texas State Board of Plumbing Examiners had been pre-
viously excluded from the Position Classification Plan
of 1961 by virtue of the provisions found in Section 5
and Section 7 of Article 6243-101.
          Any other conclusion would render meaningless
the provision of Section 2 of the Position Classifica-
tion Act of 1961 that:
          "Specifically excepted from the
     Position Classification Plan herejn-
     after described are . . . such other
     positions in the State Government as
     have heretofore been or as may here-
     after be excluded from such Position
     ClassificaUon Plan .      by direction
     of the Legislature." (Emphasis added)
Honorable Lynn Brown, page 4 (Wbf-1222)


                        SUMMARY

         The Position Classification Plan,
    extablished by the Position Classi-
    fication Act of 1961, does not apply
    to the Texas State Board of Plumbing
    Examiners.
                                  Yours very truly,
                                  WILL WILSON
                                  Attorney General of Texas


PB:lgh:kh                    By Pat Bailey
                                Assistant

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Riley Eugene Fletcher
Eugene Smith
Morgan Nesbitt
Linward Shivers
REVIEWED FOR THE ,ATTORNEYGENERAL
BY: Houghton Brcwnlee, Jr.